DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.
The claim amendment dated April 5, 2022 has now been entered.  Claims 1 and 3 are cancelled claims.  Claims 2, 11, 12, 19, and 20 were amended.  Claims 2 and 4-20 are pending.
The rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention set forth in the office action mailed February 11, 2022 is withdrawn due to the amendment of claim 20 in the April 5, 2022 amendment.
The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2018/0094000 A1) is withdrawn due to the cancellation of claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2018/0094000 A1).
Regarding claims 2, 8, 10, and 19, Hatakeyama et al. discloses a boron and nitrogen containing material for use in a light emitting layered device (see par. 385-459).  More specifically, Hatakeyama et al. discloses formula (A) for a light emitting device (see par. 19):

    PNG
    media_image1.png
    206
    309
    media_image1.png
    Greyscale
(see par. 19).
In formula (A), rings A, B, and C are each independently an aryl ring or heteroaryl ring (see par. 21).  A may be selected as a benzene aryl ring (see A’1, par. 187, 190).  Specifically, “B” and “C” as heteroaryl ring may be selected as a benzofuran or a benzothiophene (see par. 203) per instant Formula I  of instant claims 2 and 19.  Y1 is boron (see par. 22) and X1 and X2 are each independently O or N-R where R may be optionally substituted aryl or heteroaryl (see par. 23).  Regarding the instant X1 variable and resultant benzothiophene or benzofuran group of instant Formula 1, Hatakeyama teaches R may be heteroaryl (see par. 23) and known heteroaryl groups in the art of organic chemistry are specifically recognized within the body of the reference as including benzofuran ring or benzothiophene ring (see par. 203 and see statement in par. 210 about “heteroaryl”).
	Regarding claim 4, R substituents of A’ may be at least hydrogen (see par. 52).
	Regarding claim 5, R1 to R3 of A’ may be at least hydrogen (see par. 50-52).
	Regarding claims 5 to 7, R1 to R3 may be selected as diarylamino (see par. 50-52) where aryl is defined to include phenyl (see par. 209, 211).
	Regarding claim 9, Hatakeyama et al. X1 and X2 are each independently O or N-R where R may be optionally substituted aryl or heteroaryl (see par. 23).  Regarding the instant X1 variable and resultant benzothiophene or benzofuran group of instant Formula 1, Hatakeyama teaches R may be heteroaryl (see par. 23), which are known as including benzofuran ring or benzothiophene ring (see par. 203). Regarding instant R4 and R5, the Hatakeyama R as heteroaryl may be unsubstituted or substituted (see par. 23, 213).  
	Regarding some of the derivatives of independent claim 12 (i.e., compound “1”),  Hatakeyama et al. rings B and C may be selected as benzene rings when aryl rings (see A’, par. 50).  Regarding instant claim 12, a suitable substituent of a substituted heteroaryl within the reference is recognized as including phenyl (see par. 209, 213) per at least instant compound 1 of claim 12.
	Regarding claim 13, the light emitting layer may exhibit fluorescence (see par. 403).
	Regarding claims 14 and 16, the boron-containing material of formula (A) is in the light emitting layer (see par. 404) as dopant.  Regarding claim 17, a compound is disclosed as discussed above that meet the requirements of claims 2 and 14. The Patent and Trademark Office can require Applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes.  The burden of proof is on Applicants where the rejection is based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and the Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, 195 USPQ 431 (CCPA 1977).
Regarding claim 15, the claim is directed to an intended use for the compound.  The reference compound is within a light emitting layer of a light emitting device structure and there are no limitations on other materials that may or may not be present within the layer.  Note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 18, Hatakeyama et al. discloses a boron and nitrogen containing material for use in a light emitting layered device (see par. 385-459) including the regions of instant claim 18.  
	Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have formed formula A material as defined by Hatakeyama wherein the resultant compounds would also meet the limitations of the instant claims.  One would expect to achieve functional compounds for an operational light emitting device within the disclosure of Hatakeyama with a predictable result and a reasonable expectation of success.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2018/0094000 A1) in view of in view of Lee (US 2014/0042394 A1).
Hatakeyama et al. is relied upon as set forth above for the rejection of claim 2.
Hatakeyama et al. discloses a light emitting device, but does not specifically discuss connecting the device to a thin film transistor.  In analogous art, Lee discloses display devices which include a thin film transistor including a source electrode, active layer, and drain electrode connected to a light emitting device also including a gate electrode (see abstract, par. 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a display including a device according to Hatakeyama and to have further included a gate electrode, source electrode, active layer, and a drain electrode, because these elements of a functional display were known in the art at the time of filing of the invention as taught by Lee for providing for operation of a device as a display.  One would expect to achieve an operational device display using prior art elements according to their established functions with a predictable result and a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed April 5, 2022 have been fully considered but they are not persuasive. 
Applicant argues amended claim 1 now recites that A11 and A12 are benzofuran or benzothiophene groups and “Hatakeyama does not provide for even the insight of the now recited fused core of Formula 1, having benzofuran group or benzothiophene at the positions corresponding to the recited A11 and A12”.  In response, the office submits Hatakeyama teaches the formula (A) may be according to A’-1 (see par. 187) or A’3-1 (see par. 199)

    PNG
    media_image2.png
    157
    239
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    166
    243
    media_image3.png
    Greyscale

The rings B’ and C’ may be selected as “heteroaryl ring” (see par. 202-203).  The paragraph describing “heteroaryl ring” is reproduced below where arrows point to the lines containing “benzofuran” and “benzothiophene” as definitions:
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    366
    408
    media_image4.png
    Greyscale

Accordingly, the office maintains it would have been obvious to one of ordinary skill in the art before the effective filing date to make Hatakeyama formula A compounds as specifically defined in the reference.  While formula A compounds where B and C rings were selected as benzofuran or benzothiophene rings are not exemplified, a reference is relevant for all that it teaches and is not limited to the teaching of preferred embodiments and examples.
	Regarding claim 12, applicant argues the claim was placed in independent form.  The amendment is not persuasive to overcome the rejection over Hatakeyama as claim 12 was not indicated as containing allowable subject matter in the last office action.  Hatakeyama is considered to teach compounds as required by a device of amended claim 12.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786